In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-232V
                                          UNPUBLISHED


    VICTORIA LEMING and KEVIN                                   Chief Special Master Corcoran
    LEMING, Parents and Natural
    Guardians of A.L., a Minor,,                                Filed: February 23, 2021

                         Petitioners,                           Special Processing Unit (SPU);
    v.                                                          Damages Decision Based on Proffer;
                                                                Diphtheria-tetanus-acellular pertussis
    SECRETARY OF HEALTH AND                                     (DTaP) Vaccine; Measles-mumps-
    HUMAN SERVICES,                                             rubella-varicella (MMRV) Vaccine;
                                                                Haemophilus influenzae type b (Hib)
                         Respondent.                            vaccine; Thrombocytopenic Purpura
                                                                (ITP)


Robert Joel Krakow, Law Office of Robert J. Krakow, P.C. New York, NY, for
Petitioners.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On February 14, 2018, Victoria and Kevin Leming filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
(the “Vaccine Act”). Petitioners allege that a measles-mumps-rubella-varicella (“MMRV”),
a diphtheria-tetanus-acellular pertussis (“DTaP”), and/or a Haemophilus influenzae type
b (“Hib”) vaccine that A.L. received on September 6, 2016, caused her to suffer from
immune thrombocytopenic purpura (“ITP”), immune dysfunction, and immunodeficiency.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On November 4, 2020, a ruling on entitlement was issued, finding Petitioners
entitled to compensation for A.L.’s ITP. On February 18, 2021, Respondent filed a proffer
on award of compensation (“Proffer”) indicating that A.L. should be awarded $35,000.00
in actual and projected pain and suffering, and that Petitioners should be awarded past
unreimbursable expenses in the amount of $5,992.89. Proffer at 2. In the Proffer,
Respondent represented that Petitioners agree with the proffered award. Id. Based on
the record as a whole, I find that A.L. and Petitioners are entitled to an award as stated in
the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award the following
compensation:

    •   A lump sum payment of $35,000.00, representing pain and suffering, in the
        form of a check payable to Petitioners as guardian(s)/conservator(s) of
        A.L., for the benefit of A.L.
    •   A lump sum payment of $5,992.89 representing compensation for past
        unreimbursable expenses, in the form of a check payable to Petitioners.

This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS
____________________________________
                                       )
VICTORIA LEMING and KEVIN              )
LEMING, Parents and Natural            )
Guardians of A.L., a Minor,            )    No. 18-232V
                                       )    Chief Special Master Corcoran
              Petitioners,             )    SPU
                                       )
       v.                              )
                                       )
SECRETARY OF HEALTH AND                )
HUMAN SERVICES,                        )
                                       )
              Respondent.              )
                                       )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 15, 2018, Victoria Leming and Kevin Leming (“petitioners”), as parents and

natural guardians on behalf of A.L., a minor, filed a petition for compensation under the National

Vaccine Injury Compensation Program. See 42 U.S.C. §§ 300aa-10 to -34 (“Vaccine Act” or

“Act”). Petitioners allege that a measles-mumps-rubella-varicella (“MMRV”), a diphtheria-

tetanus-acellular pertussis (“DTaP”), and/or a Haemophilus influenzae type b (“Hib”) vaccine

that A.L. received on September 6, 2016, caused her to suffer from immune thrombocytopenic

purpura (“ITP”), immune dysfunction, and immunodeficiency. On July 12, 2019, the Special

Master issued a Ruling on Facts, finding that “petitioners have established A.L.’s alleged injury

meets the severity requirement described in §300aa-11(c)(1)(D) of the Vaccine Act.” On

November 2, 2020, respondent filed his Amended Vaccine Rule 4(c) report, preserving his right

to appeal the Special Master’s July 12, 2019, Ruling on Facts, and submitting that petitioner has

otherwise satisfied the legal prerequisites for compensation under the Vaccine Act. See 42

U.S.C. §§ 300aa-11(c)(1)(D), 300aa-13(a)(1). On November 4, 2020, the Chief Special Master


                                               -1-
issued a Ruling on Entitlement finding petitioner entitled to compensation.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that A.L. should be awarded $35,000.00 in actual and projected pain

and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioners agree.

       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioners documents their expenditure of past unreimbursable

expenses related to A.L.’s vaccine-related injury. Respondent proffers that petitioners should be

awarded past unreimbursable expenses in the amount of $5,992.89. Petitioners agree.

II.    Form of the Award

       The parties recommend that the compensation provided to A.L. and petitioners should be

made through lump sum payments as described below, and request that the special master’s

decision and the Court’s judgment award the following1:

       A. A lump sum payment of $35,000.00, representing pain and suffering, in the form of a

check payable to petitioners as guardian(s)/conservator(s) of A.L., for the benefit of A.L. No

payments shall be made until petitioners provide respondent with documentation establishing

that they have been appointed as the guardian(s)/conservator(s) of A.L.’s estate. If petitioners

are not authorized by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of

the estate of A.L., any such payment shall be made to the party or parties appointed by a court of




1
       Should A.L. die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses and future pain and suffering.
                                                 -2-
competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of A.L. upon

submission of written documentation of such appointment to the Secretary.

         B. A lump sum payment of $5,992.89 representing compensation for past

unreimbursable expenses, in the form of a check payable to petitioners, Victoria Leming and

Kevin Leming.

III.     Summary of Recommended Payments Following Judgment

         A.    Lump sum paid to petitioners as court-appointed
               guardian(s)/conservator(s) of A.L.’s estate:                        $   35,000.00

         B.    Paid to petitioners, Victoria Leming and Kevin Leming:              $       5,992.89


                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Julia M. Collison
                                             JULIA M. COLLISON
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Ben Franklin Station
                                             Washington, DC 20044-0146
                                             Tel: (202) 305-0102
Dated:         February 18, 2021             Julia.collison@usdoj.gov


                                               -3-